*381ORDER
The Disciplinary Review Board on June 4, 1997, having filed with the Court its decision concluding that S. DORRELL KING of YERONA, who was admitted to the bar of this State in 1980, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), and RPC 1.16(d) (return of en-earned fee and release of client file);
And the Disciplinary Review Board having further concluded that respondent should be required to return to clients the retainers found to be unearned and that she should practice law under supervision;
And S. DORRELL KING having been ordered to show cause why she should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that S. DORRELL KING is hereby reprimanded; and it is further
ORDERED that within sixty days after the filing date of this Order respondent shall refund the unearned retainer of $4,000 in the Branch matter and the unearned retainer of $7,500 in the Franklin matter, failing which an Order to Show Cause why respondent should not be temporarily suspended from practice shall be issued; and it is further
ORDERED that respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney *382Ethics for a period of two years and until further Order of the Court; and it is further
ORDERED that respondent shall submit the name of a proposed proctor to the Office of Attorney Ethics within thirty days after the filing date of this Order; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.